— In a medical malpractice action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Nassau County (Becker, J.), dated May 30, 1984, which granted plaintiffs’ motion to set aside the jury verdict and for a new trial.
Order reversed, without costs or disbursements, plaintiffs’ motion denied, jury verdict reinstated, and matter remitted to Trial Term for the entry of an appropriate judgment.
The trial court erred in setting aside the jury verdict and ordering a new trial. Contrary to its finding, the evidence did *813present questions of fact as to the appellant’s negligence. It cannot be said that the jury could not have reached its verdict on any fair interpretation of the evidence. (See, Delgado v Board of Educ., 65 AD2d 547, affd 48 NY2d 643.) Gibbons, J. P., Bracken, O’Connor and Brown, JJ., concur.